Citation Nr: 1225859	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  08-24 239	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus currently rated as 40 percent disabling.

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from January 1988 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran had requested a hearing before the Board to be held at its offices in Washington, D.C.; however, in August 2008 the Veteran withdrew that request.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such a claim is raised by a veteran or otherwise reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  
This is true even though TDIU was initially denied in the December 2007 rating decision and was not appealed.  The Veteran's statements after December 2007 indicate an ongoing issue with reports of unemployability and the issue is reasonably raised by the record.  

The Board notes that the Veteran's service representative in the April 2012 Written Brief Presentation raises the issues of earlier effective dates for the Veteran's bilateral upper and lower peripheral neuropathy and hypertension.  He also suggests that there was clear and unmistakable error (CUE) in the assignment of the effective dates for these service connected conditions.  None of these claims have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action. 


The claim for TDIU is addressed in the REMAND section of this decision and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

The competent evidence shows that the Veteran's diabetes symptoms include episodes of ketoacidosis or hypoglycemic reactions and other diabetic complications requiring at least one hospitalization per year plus some complications that would not be compensable if separately evaluated.


CONCLUSION OF LAW

The criteria for a rating of 60 percent for diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code (DC) 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A September 2007 letter satisfied the duty to notify provisions, pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA) records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA examinations were conducted in August 2007, May, 2008, May 2009, and December 2010; there are extensive VAMC treatment records.  The examiners claims file was available and reviewed by the examiners and the Veteran's history was recorded.  The examiner in December 2010 performed a comprehensive examination noting the Veteran had diabetes which required regular insulin treatment.  He noted evidence of microvascular disease causing nephropathy, erectile dysfunction, and distal polyneuropathy.  He also noted SP incision and drainage of right great toe diabetic foot injury; and, chronic anemia.  He noted gastrointestinal issues related to diabetes.  He further noted that the Veteran manifested several issues which were representative of poorly controlled diabetes. The examiner also noted the Veteran at that time did not suffer from diabetic eye disease.  The Board finds that the record reflects that the VA examinations were adequate for rating purposes as they revealed in detail the manifestations of the Veterans diabetes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The Claim

The Veteran contends that his service-connected diabetes is more disabling than currently evaluated.  

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected diabetes currently is evaluated as 40 percent disabling under 38 C.F.R. § 4.118, DC 7913.  See 38 C.F.R. § 4.118, DC 7913 (2011).  DC 7913 provides a 20 percent rating for diabetes requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned for diabetes requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring 1 or 2 hospitalizations per year or twice a month visits to a diabetic care provider plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned for diabetes requiring more than 1 daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  
Note (1) to DC 7913 provides that compensable complications of diabetes should be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Non-compensable complications are considered part of the diabetic process under DC 7913.  See 38 C.F.R. § 4.118, DC 7913, Note (1).

The Veteran has some non-compensable complications of diabetes including evidence of damage to the nerves related to digestion which cause problems with nausea, vomiting, diarrhea or constipation; several infections of the feet, including the left and right great toes as a result of nerve damage in the feet and/or poor blood flow to the feet. Diabetic complications increase the risk of foot complications which when left untreated, can become serious infections; susceptibility to skin problems, including bacterial and fungal infections which the Veteran's treatment records reveal. 

The Veteran also has compensable complications of diabetes including
diabetic nephropathy, rated as 60 percent; peripheral neuropathy, right upper extremity, evaluated as 30 percent; peripheral neuropathy, left upper extremity, evaluated as 20 percent; peripheral neuropathy, right lower extremity, evaluated as 20 percent; peripheral neuropathy, left lower extremity, evaluated as 20 percent; and, depression due to general medical condition associated with diabetes, 10 percent.  There is no evidence that these complications are more severe than currently rated, nor has the Veteran asserted that they are.

The Veteran essentially claims that he is entitled to an increased rating for his diabetes on the basis that he uses insulin twice a day, must maintain a diabetic diet, restrict his activities, and because he has a history of being hospitalized one or more times a year as a result of his diabetic complications.  

In this instance, the record indicates that the Veteran's diabetes was first diagnosed during service and kept under good control.  It has been poorly controlled since service separation

In a March 2004 VA examination the examiner noted that the onset of the Veteran's diabetes was during service in April 1989.  He was currently treated by twice daily medication as well as insulin injection.  He had been hospitalized twice the prior year and once this year due to diabetic complications.  In October 2003 he was admitted for poor glucose control.  His prior admission was in July 2001 for hypoglycemia.  The Veteran lifted weights, played basketball, and worked full time as a stocker at Walmart.  The diagnosis was insulin dependent diabetes, poor control.  The examiner noted that review of the medical records raised the question of whether the Veteran was compliant with his insulin therapy.  

In an August 2007 VA examination the examiner noted that the claims file revealed diagnoses of essential hypertension, and diabetes, type I.  The Veteran had poorly controlled diabetes and poor compliance with his medication treatment.  The Veteran reported increased urination both daily and at night.  He was fatigued and thirsty.  He was no longer working as he had high blood pressure and blood sugar which resulted in his being fired.  He was not following any restricted diet.  He had been hospitalized one year prior as a result of ketoacidosis.  The Veteran was alert and oriented.  He had no optical diabetic neuropathy.  His feet had good capillary flow.  His pulse was good and his skin and feet were warm and dry without ulcers.  The diagnoses were diabetes poor control; and, essential hypertension.

The examiner noted the Veteran's longstanding diabetes, poorly controlled with a history of hypoglycemia and diabetic ketoacidosis in the past 4-5 months.  He had no restriction of activities based on hypoglycemia.  The examiner noted that he had nonspecific fatigue complaints which could not be attributed specifically to his diabetes as it could be related as well to his medication and history of depression. He had no cardiovascular complaints or complications.  He had essential hypertension which was not secondary to his diabetes.  His renal functions were normal although he had some urinary frequency related to his poorly controlled diabetes.  He had some eye and neurological complaints, but no optical diabetic neuropathy.  There was no bowel/bladder dysfunction related to diabetes.  His erectile dysfunction (ED) was felt to be multifactorial including depression, medication, diabetes and hypertension.  The examiner noted that he could not assign a degree of causality to any of the various conditions.  The Veteran had no diabetic foot ulcers, skin conditions or complaints.  He was taking medications and insulin but was not on any restricted diet.  He had lost weight over the past year, probably secondary to poorly controlled diabetes.  He was independent in his activities of daily living.  His diabetes did not prevent his employment.

In a May 2008 VA examination the examiner noted a diagnosis of uncontrolled diabetes likely as a result of missing injections of insulin.  He refilled his insulin prescription in November 2007 with a 60 day supply.  He did not refill the prescription again until a few days before a March 2003 clinical visit.  He did not refill his metaformin prescription since November 2007.  The Veteran was not restricted in activities of daily living.  He was alert and oriented.  He had no skin lesion of the feet and, his skin was warm and dry.  There was no optical neuropathy observed.  The Veteran's weight was stable over the past year.  Diabetes did not prevent him from performing his activities of daily living/reduce his activities or place functional limitation on his ability to work. 

In a May 2009 VA examination the examiner noted that the Veteran was seen in March 2008 with uncontrolled diabetes.  Here the examiner noted that it was likely as not that the Veteran was non compliant with his treatment and was likely missing insulin injections.  He was seen in the emergency room in June 2008 with hypoglycemia and a glucose reading of 32 associated with syncope.  In July 2008 his glucose reading was 29 and symptomatic.  Also in July 2008 he had a glucose reading of 380.      

The examiner noted that the Veteran was alert and oriented.  He could perform all activities of daily living.  His skin was warm and dry with no foot lesions.  His feet had good capillary flow and pulse.  The Veteran had longstanding diabetes, poorly controlled.  His non compliance contributed to poor control and end organ damage.  His insulin was frequently adjusted however the records did not indicate that any doctors instructing him to restrict his activities on the basis of diabetes.  There were no current episodes of ketoacidosis, but he had documented history of ketoacidosis.  Based on the findings in the records and claims file the Veteran did have difficulty keeping on an even keel; however records indicates this is because of poor compliance with his diabetic regime and this would indicate that diabetes could be controlled if compliance is achieved and would not require restriction of activities.

In a December 2010 VA examination the examiner noted that the records revealed good diabetic control in service until 1991.  The Veteran reported that he was not fully employed and had difficulty getting proper nutrition.  He did not follow a restricted diet.  He recently was hospitalized in January 2010 for a week due to a foot infection.    

The examiner noted that the Veteran maintained that he was in compliance with his  insulin therapy but it was quite clear he did not adjust his dosing based on diet and capillary blood glucose values as his A1Cs remains higher than 8.5.   Given his poor diabetic control as well as his neurological impairment his ability to seek and maintain gainful re- employment would be limited even in a sedentary position.  It is as likely that the Veteran's affective disorder plays a role in his poor diabetic control as this more than likely impacts his family dynamics and poor self care.

The file contains extensive VA medical treatment records for the Veteran's diabetes and the associated complications of diabetes.  It also contains SSA medical records and private medical records.  These medical records have been considered by the Board in its determination.  

Analysis

Based on a thorough review of the record, the Board finds that the evidence shows that the Veteran's diabetes warrants a 60 percent evaluation.  Furthermore, as the evidence shows that the Veteran's diabetes has been this disabling since the filing of this claim; the Board need not "stage" this rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  He is entitled to this higher 60 percent evaluation back to the date of receipt of this claim.

A June 2008 VAMC medical entry noted that the Veteran had a very poor degree of control of his diabetes over its 20 year history resulting in significant end organ disease.  The clinician noted that no provider could help him if he remained noncompliant.  He wrote, "One of the major problems identified in discussing with the patient is a very poor degree of education on basic concepts of diabetic self management."

The Board finds that the evidence suggests that the Veteran does not have the capacity to maintain compliance with his treatment.  The foregoing medical evidence reflects that the Veteran's diabetes mellitus more nearly approximate the criteria for a 60 percent evaluation under Diagnostic Code 7913.  38 C.F.R. § 4.7.  It results in at least twice daily injections of insulin, restricted diet, and regulation of activities.  It also results in episodes of ketoacidosis or hypoglycemic reactions as well as diabetic related complications including end organ failures and hospitalization for infections.  The Board recognizes that these episodes do not require at least one or two hospitalizations per year or twice a month visits to a diabetic care provider.  However, VA regulations make it clear that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, a coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).  In this case, the Board finds that the Veteran clearly does not have the capacity or the ability to maintain his disability to the standards required to control his disorder.  The medical evidence plainly shows that the Veteran's diabetes mellitus has exhibited symptomatology since the increased rating claim was filed which is most appropriately evaluated by a 60 percent evaluation.  

Since the medical evidence does not show that the Veteran has required at least 3 hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated he does not meet the necessary criteria for a 100 percent rating.   The December 2010 VA examiner noted that although he reported a 35 pound weight loss since his initial diagnosis, the records revealed instead that he had gained approximately 34 pounds since 2003.  He did not report a significant restriction in his activities, and continued to work in construction.  He was admitted to the VA hospital in October 2010 due to a diabetic infection caused by stepping on a nail while working in construction.  The examiner noted that the Veteran has not suffered from ketoacidosis or from hypoglycemia in the past year; he had not experienced a major adverse cardiovascular event.  He did not have additional complications at that time that would be compensable if separately evaluated other than the ones for which he is already service connected.

The Board acknowledges that the Veteran's diabetes is poorly controlled.  His activities have not been restricted.  He does not appear to have loss of strength and continues to be employed.  Thus, the Veteran's diabetes mellitus does not have the characteristics required to support a rating of 100 percent. See 38 C.F.R. § 4.119, Diagnostic Code 7913. 

In light of the foregoing, the Board finds that the Veteran's diabetes warrants a 60 percent evaluation during the entire appeal period.  




Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected diabetes.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b) (1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the Veteran's service-connected diabetes mellitus is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected diabetes mellitus.  This is especially true because the 60 percent rating currently assigned for the Veteran's diabetes mellitus, contemplates significant disability and because the Board has assigned separate disability ratings for numerous compensable conditions which are secondary to diabetes.   These include diabetic nephropathy (60 percent); peripheral neuropathy right and left upper extremities (30 percent and 20 percent); peripheral neuropathy right and left lower extremities (20 percent each); and, depression associated with diabetes (10 percent).  This brings the Veteran's combined disability rating associated with diabetes to 90 percent.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  It appears that the Veteran has been working throughout the pendency of this appeal.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 60 percent evaluation for diabetes for the entire appeal period is granted, subject to the rules and regulations governing the award of monetary benefits.


REMAND

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has alleged, on multiple occasions that he is not able to work due to service-connected disabilities.  As the question of TDIU is raised by the record, it is appropriate for the Board to address the matter. 

Service connection is in effect for diabetic nephropathy associated with diabetes, rated as 60 percent disabling; diabetes (to include ED), rated as 40 percent disabling; peripheral neuropathy, right upper extremity associated with diabetes, rated as 30 percent disabling; peripheral neuropathy, left upper extremity associated with diabetes, rated as 20 percent disabling; peripheral neuropathy, right lower  extremity associated with diabetes, rated as 20 percent disabling; peripheral neuropathy, left lower  extremity associated with diabetes, rated as 20 percent disabling; depression associated with diabetes, rated as 10 percent disabling.  The Veteran has one disability rated as 60 percent and in addition his combined rating is 90 percent.  Thus, the schedular criteria for TDIU are met.  

TDIU may also be warranted when a veteran's service-connected disabilities preclude gainful employment.  38 C.F.R. § 4.16(b).  The record does not contain an opinion as to whether the Veteran's service-connected disabilities alone, and not in conjunction with his nonservice-connected disabilities which are extensive and include hearing loss and arthritis of essentially the entire body, make him unemployable for VA purposes.  In fact the Veteran may still be employed.  He has over the years filed numerous TDIU claims while still employed.  On remand, the Veteran's employment status should be confirmed, and an opinion must be obtained.  

Accordingly, the issue of entitlement to TDIU is remanded for the following actions: 

1.  The RO/AMC should request the Veteran to complete and submit a VA Form 21-8940 to advise whether he is still employed at this time.  If he is not employed he must inform VA as to the last date he was employed full time.

2.   Request the Veteran to identify, and then obtain for inclusion in the claims folder complete records of VA and non-VA health care providers who have treated him for his service-connected diabetes and associated service connected disabilities since April 2011 to the present time.  

A copy of any letter sent to any private providers, and any reply, including all records obtained, should be included in the claims file.  If the RO/AMC is unable to obtain these records, then it must notify the Veteran in writing and provide him an opportunity to respond.

3.  The Veteran should be afforded a VA examination to ascertain whether he is unable to secure or follow a substantially gainful occupation due to the combined effects of all of his service connected disabilities.  The relevant documents in the claims file, to include service, private, and VAMC treatment records and a copy of this remand should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner must:

a)  determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities result in unemployability.  Following a review of the service and post service medical records, the VA examiner must state whether the Veteran is unable to obtain or retain employment due solely to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities, to include the approximate date of onset of such unemployability.  

b)  All opinions and conclusions expressed must be supported by a complete rationale. The examiner should reconcile opinions with the clinical evidence summarized in this Remand. 

4.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011).

5.  Following completion of the above, the RO should readjudicate the issue of entitlement to a TDIU.   Consideration must be given to all additional evidence received subsequent to this remand.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




Department of Veterans Affairs


